Appellant was charged by indictment with forgery and passing a forged instrument, and by further averments in the indictment it was alleged that he had been twice theretofore convicted of felonies of like character in order to invoke the habitual criminal statute. Judgment was entered against appellant fixing his punishment at life imprisonment in the penitentiary.
The record is before this court without a statement of facts. We observe, however, that the transcript shows no notice of appeal nor sentence against appellant. Both are indispensable to give this court jurisdiction.
The appeal is dismissed.